           Case 1:20-cv-01924-LGS Document 31 Filed 11/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RICARDO BARCENAS,                                            :
                                              Plaintiff,      :
                                                              :   20 Civ. 1924 (LGS)
                            -against-                         :
                                                              :        ORDER
 ERMINIA RESTAURANT CORP., et al.,                            :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 6, 2020, Plaintiff filed a pre-motion letter in anticipation of a

motion to conditionally certify a Fair Labor Standards Act Collective, pursuant to 29 U.S.C. §

216(b) (the “Motion for Conditional Certification”). Dkt. No. 27

        WHEREAS, on October 14, 2020, Defendants filed a responsive letter to Plaintiff’s

October 6, 2020, pre-motion letter at Docket No. 27. Dkt. No. 29.

        WHEREAS, on November 5, 2020, a pre-motion conference was held to discuss the

Motion for Conditional Certification. For the reasons stated during the conference, it is hereby

        ORDERED that, the Motion for Conditional Certification shall be briefed according to

the following schedule:

    •   By November 11, 2020, Plaintiff shall file a Motion for Conditional Certification, with a

        memorandum of law not to exceed 25 pages.

    •   By November 24, 2020, Defendants shall file any opposition, not to exceed 25 pages.

    •   By December 4, 2020, Plaintiff shall file any reply in support of his Motion for

        Conditional Certification, not to exceed 10 pages.

The parties shall comply with this Court’s Individual rules in filing the Motion for Conditional

Certification and supporting papers. It is further

        ORDERED that, in lieu of filing an opposition, by November 24, 2020, Defendants may
          Case 1:20-cv-01924-LGS Document 31 Filed 11/05/20 Page 2 of 2


confer with Plaintiffs and, given the lenient standard for conditional certification, see Varghese v.

JP Morgan Chase & Co., Nos. 14 Civ. 1718, 15 Civ. 3023, 2016 WL 4718413, at *5 (S.D.N.Y.

Sept. 9, 2016) (“Plaintiff’s burden is minimal because the determination that the parties are

similarly situated is merely a preliminary one . . .” (quoting Lee v. ABC Carpet & Home, 236

F.R.D. 193, 197 (S.D.N.Y. 2006))), file a joint stipulation, stipulating to conditional certification

and the form of notice, reserving all of Defendants’ rights to object to any final certification

under the more rigorous standard that applies at that stage. It is further

       ORDERED that, a motion conference will be held on December 17, 2020, at 10:40

a.m., during which the Court will deliver an oral opinion on the Motion for Conditional

Certification. The Court will not hear argument. The conference will be telephonic and will

occur on the following conference line: 888-363-4749, access code: 5583333. The time of the

conference is approximate, but the parties shall be prepared to begin at the scheduled time.

Should Defendants choose to stipulate to conditional certification, the motion conference will be

cancelled.



Dated: November 5, 2020
       New York, New York




                                                  2
